DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-3 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-13 of copending Application No. 17/089,016. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 10-13 of copending Application No. 17/089,01 read on the instant application as recited in claims 1-3 and 9-10. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by North et al (U.S.7,963,528).
Regarding claims 1-3, North discloses a fluid suspension system for a land vehicle comprising: at least one actuator (55, 56) adapted to be connected to a chassis (12) and an axle (15, 19) of a land vehicle spaced apart from a pivotal connection (A) of the axle (15); a fluid pressure circuit (42) in cooperation with the at least one actuator (55, 56); and a controller (40) in operable communication with the fluid pressure circuit (42) and programmed to: receive input indicative of a travel speed (from speed sensor 39) of the land vehicle, adjust the fluid pressure circuit to limit fluid flow rate or reduce fluid pressure at at a low speed travel range (see column 6, lines 36-45) to permit the axle (19) to pivot in response to variations in an underlying support surface, and adjust the fluid pressure circuit (42) at a higher speed travel range (see column 6, lines 22-35) for selective actuation of the at least one actuator or for a higher fluid pressure actuation of the at least one actuator in response to variations in the underlying support surface; wherein the axle is further defined as a first axle (15); and wherein the fluid suspension system further comprises a flow control valve (59) in fluid cooperation with the fluid pressure circuit (42) and a second axle (19) that is pivotally connected to the chassis (pivotal connection B); a solenoid valve (59b) in fluid cooperation with a pressure fluid source (74) and the flow control valve (59).
Regarding claims 9-10, North discloses a land vehicle comprising: a chassis (12); an axle (19) pivotally connected to the chassis (12) about a horizontal axis (B) perpendicular to the axle (19); a pair of wheels (20) mounted to the axle (19) and spaced apart with the pivotal connection (A) therebetween to support the axle (19) and the chassis (20) for travel upon an underlying support surface; and at least one actuator (55, 56) connected to the chassis (12) and the axle (19) spaced apart from the pivotal connection (A); a fluid pressure circuit (42) in cooperation with the at least one actuator (55, 56); and a controller (40) in operable communication with the fluid pressure circuit (42) and programmed to: receive input indicative of a travel speed (from vehicle speed sensor 39) of the land vehicle, adjust the fluid pressure circuit to limit fluid flow rate or reduce fluid pressure at a low speed travel range (see column 6, lines 36-45) to permit the axle to pivot in response to variations in the underlying support surface, and adjust  the fluid pressure circuit at a higher speed travel range (see column 6, lines 22-35)  for selective actuation of the at least one actuator (55, 56) in response to variations in the underlying support surface; a speed sensor (39) cooperating with the land vehicle to determine the travel speed of the land vehicle, and in communication with the controller (40) to provide the input indicative of the travel speed.
Allowable Subject Matter
Claims 4-8, and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        August 27, 2022